Case 1:21-cv-21519-FAM Document 4 Entered on FLSD Docket 05/19/2021 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF FLORIDA
                                    x
 ERNESTO GONZALEZ,                  :
                                    :
                       Plaintiff,   :             Case No.: 1:21-cv-21519-FAM
      vs.                           :
                                    :             NOTICE OF VOLUNTARY DISMISSAL
                                                  WITH DEFENDANT HILLCREST
 TENANT TRACKER, INC. and HILLCREST :             DAVIDSON & ASSOCIATES
                                    :
 DAVIDSON & ASSOCIATES,
                                    :
                                    :
                       Defendants.
                                    :
                                    :
                                    :
                                    x


        Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, plaintiff

 Ernesto Gonzalez and or their counsel, hereby gives notice that the above-captioned action is

 voluntarily dismissed, with prejudice, against defendant HILLCREST DAVIDSON &

 ASSOCIATES.


 DATED: May 19, 2021                       COHEN & MIZRAHI LLP
                                           YOSEF STEINMETZ
                                           Florida Bar No. 119968


                                                           /s/ Yosef Steinmetz
                                                          YOSEF STEINMETZ

                                           300 Cadman Plaza West, 12th Floor
                                           Brooklyn, NY 11201
                                           Telephone: 929/575-4175
                                           929/575-4195 (fax)
                                           yosef@cml.legal

                                           Attorneys for Plaintiff
